DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US Publication 2015/0349908 A1) further in view of Jang et al. (US Publication 2014/0286326 A1).
In regards to claims 1, 13 and 17, Centonza et al. (US Publication 2015/0349908 A1) teaches a method comprising: at a first base station entity: providing, to a second base station entity, a first indication of a reference signal that is transmitted by a first user equipment that the first base station entity is serving (see figure 8 and see paragraph 118, using the X2 interface eNB1 send the Comp Hypothesis IE, inclusive of RSRP measurement to the neighboring eNBs); obtaining, from the second base station entity, a second indication of whether the second base station entity has detected, based on the first indication, the reference signal transmitted by the first user equipment (see figure 8 and paragraph 119, a response is sent to eNB1 by eNB2 and eNB3).
In further regards to claims 1, 11, 13 and 17, Centonza fails to teach, based on the second indication, determining whether the second base station entity is within a range of the first user equipment.  
Jang et al. (US Publication 2014/0286326 A1) teaches based on the second indication, determining whether the second base station entity is within a range of the first user equipment (see figures 8A-8B and paragraphs 201-202;  If the eNB has the most recent location-specific and/or signal strength-specific WLAN AP list, the eNB selects, at operation 841, the list of the WLAN APs in proximity to the UE among the WLAN APs determined by the eNB based on the UE location-related information received at operation 835 and transmits the nearby WLAN AP list to the UE. According to an embodiment, the WLAN APs included in the selected WLAN AP list may be the WLAN APs nearby the UE; if the WLAN AP list stored in the eNB is obsolete and/or there is no WLAN AP list, the eNB performs the operations described with reference to FIG. 8A to collect the location-specific WLAN AP list information within the cell at operation 839. Afterward, the eNB selects the list of the WLAN APs present in proximity to the UE based on the information collected at operation 841 and the UE location-related information received at operation 835 and transmits the nearby WLAN AP information to the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application, to incorporate the range/positioning information determining of the UE based on signals from the neighboring base stations as taught by Jang into the teachings of Centonza.  The motivation to do so would be to improve power efficiency by determining the proper level of uplink transmission power that the UE will need to use to successfully transmit to the eNodeB.
In regards to claims 2-3, 14 and 18, Conteza and Jang in combination teach all the limitations of the parent claims as stated above.
However, Conteza fails to teach, conditionally including, based on the determining, an identification of the second base station entity in a pruned neighbor list; and providing the pruned neighbor list to the first user equipment.
Jang however teaches, conditionally including, based on the determining, an identification of the second base station entity in a pruned neighbor list; and providing the pruned neighbor list to the first user equipment (see figures 8A-8B and paragraphs 201-202;  If the eNB has the most recent location-specific and/or signal strength-specific WLAN AP list, the eNB selects, at operation 841, the list of the WLAN APs in proximity to the UE among the WLAN APs determined by the eNB based on the UE location-related information received at operation 835 and transmits the nearby WLAN AP list to the UE. According to an embodiment, the WLAN APs included in the selected WLAN AP list may be the WLAN APs nearby the UE; if the WLAN AP list stored in the eNB is obsolete and/or there is no WLAN AP list, the eNB performs the operations described with reference to FIG. 8A to collect the location-specific WLAN AP list information within the cell at operation 839. Afterward, the eNB selects the list of the WLAN APs present in proximity to the UE based on the information collected at operation 841 and the UE location-related information received at operation 835 and transmits the nearby WLAN AP information to the UE; the process is carried out by the serving eNodeB for multiple UEs).
Conteza also fails to teach, second obtaining, from a second user equipment, an indication of whether the second base station entity is within a range of the second user equipment; conditionally including, based on the second obtaining, the second base 
Jang however teaches, second obtaining, from a second user equipment, an indication of whether the second base station entity is within a range of the second user equipment; conditionally including, based on the second obtaining, the second base station entity in the pruned neighbor list; and providing the pruned neighbor list to the second user equipment. (see figures 8A-8B and paragraphs 201-202; If the eNB has the most recent location-specific and/or signal strength-specific WLAN AP list, the eNB selects, at operation 841, the list of the WLAN APs in proximity to the UE among the WLAN APs determined by the eNB based on the UE location-related information received at operation 835 and transmits the nearby WLAN AP list to the UE. According to an embodiment, the WLAN APs included in the selected WLAN AP list may be the WLAN APs nearby the UE; if the WLAN AP list stored in the eNB is obsolete and/or there is no WLAN AP list, the eNB performs the operations described with reference to FIG. 8A to collect the location-specific WLAN AP list information within the cell at operation 839. Afterward, the eNB selects the list of the WLAN APs present in proximity to the UE based on the information collected at operation 841 and the UE location-related information received at operation 835 and transmits the nearby WLAN AP information to the UE; the process is carried out by the serving eNodeB for multiple UEs).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application, to incorporate the range/positioning information determining of the UE based on signals from the neighboring base stations as taught by Jang into the teachings of Centonza.  The motivation to do so would be to 
In regards to claims 4, 15 and 19 Centonza and Jang in combination teach all the limitations of the parent claims as stated above.
Centonza however teaches, determining that the second base station entity is within the range of the first user equipment and approximating a physical location of the first user equipment based on the determining that the second base station entity is within the range of the first user equipment.  
Jang however teaches, determining that the second base station entity is within the range of the first user equipment (see paragraph 171; the response message may include a list of the WLAN APs that are present in proximity to the UE according to the UE location-related information. The WLAN AP list may be the list of the WLAN APs in the range where the UE is connectable thereto) and approximating a physical location of the first user equipment based on the determining that the second base station entity is within the range of the first user equipment (see paragraph 50; If the UE reports signal strengths from a plurality of eNBs, the eNB is capable of determining the eNB nearby the UE so as to locate the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application, to incorporate the range/positioning information determining of the UE based on signals from the neighboring base stations as taught by Jang into the teachings of Centonza.  The motivation to do so would be to improve power efficiency by determining the proper level of uplink transmission power that the UE will need to use to successfully transmit to the eNodeB.
In regards to claims 6-7, Centonza and Jang in combination teach all the limitations of the parent claims as stated above.
However, Centonza fails to teach, providing, to the second base station entity, an identification of the first user equipment determining that the second base station entity is within the range of the first user equipment and obtaining the identification of the first user equipment in response to the and determining that the second base station entity is within the range of the first user equipment and obtaining, in response to the determining, a measured signal strength corresponding to the reference signal.  
Jang however teaches, providing, to the second base station entity, an identification of the first user equipment determining that the second base station entity is within the range of the first user equipment and obtaining the identification of the first user equipment in response to the determining (see paragraph 220; The eNB may transmit the WLAN AP information and location information on the WLAN AP to the UE. The location information may be transmitted in such a way of broadcasting the WLAN AP list and location-related information within the cell coverage of the eNB and/or unicasting, when a WLAN AP information request is received from a specific UE, the information on the WLAN APs in proximity to the specific UE; since the UE is specific, it must be identified)  and determining that the second base station entity is within the range of the first user equipment and obtaining, in response to the determining, a measured signal strength corresponding to the reference signal (see paragraph 47; if the UE measures and reports signal strengths of respective CSI-RSs, the eNB is capable of determining the antenna in proximity to the current UE so as to locate the UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application, to incorporate the range/positioning information determining of the UE based on signals from the neighboring base stations as taught by Jang into the teachings of Centonza.  The motivation to do so would be to improve power efficiency by determining the proper level of uplink transmission power that the UE will need to use to successfully transmit to the eNodeB.
In regards to claim 11, Centonza teaches, wherein the reference signal is a demodulation reference signal (DMRS), and the first indication enables the second base station entity to listen for the DMRS (see paragraphs 8-9; the use of DMRS as the reference signals). 
Allowable Subject Matter
Claims 5, 8, 12, 16 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
	Prior art Drevon et al. (US Publication 2018/0270787 A1) teaches, a mobility management entity (MME) sending an updated list of recommended cells for paging purposes to a serving eNodeB while the UE is in idle mode (see figure 5).
Response to Arguments
Applicant’s arguments filed on 6/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAY P PATEL/Primary Examiner, Art Unit 2466